Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) (172 and 64 in Fig. 10) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a ride control device to perform a vibration control operation to suppress a pressure fluctuation of the hydraulic actuator in accordance with the pressure of the hydraulic oil” (Claim 1, please see 112 discussions below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a ride control device to perform a vibration control operation to suppress a pressure fluctuation of the hydraulic actuator in accordance with the pressure of the hydraulic oil” (Claim 1, please see 112 discussions below). No new matter should be entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  “a hydraulic system according to claim 1” should read “--the-- hydraulic system according to claim 1” since antecedent basis has been already established in Claim 1.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a ride control device to perform a vibration control operation to suppress a pressure fluctuation of the hydraulic actuator in accordance with the pressure of the hydraulic oil” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The ride control device 170 is a device that performs a vibration control operation for suppressing a pressure fluctuation of a hydraulic actuator. In the present embodiment, the ride control device 170 is a device that controls vibration of a lift cylinder 26 (a boom 22L and a boom 22R). The ride control device 170 includes a vibration control switching valve 171 and a vibration control part 172 that performs a vibration control operation… 
…In a case where the vibration control switching valve 171 is at the second position, hydraulic oil acts on the vibration control part 172, thereby causing the vibration control part 172 to control vibration of the lift cylinder 26. In a case where the vibration control switching valve 171 is at the first position, hydraulic oil does not act on the vibration control part 172, and therefore vibration control of the lift cylinder 26 by the vibration control part 172 stops.

Fig. 10 shows a blank box designated “172” for the “vibration control part”:

    PNG
    media_image1.png
    635
    485
    media_image1.png
    Greyscale



Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 1-2 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
B. The nature of the invention.		
C. The state of the prior art.		
D. The level of one of ordinary skill.
F. The amount of direction provided by inventor.
G. The existence of working examples.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 

The ride control device 170 is a device that performs a vibration control operation for suppressing a pressure fluctuation of a hydraulic actuator. In the present embodiment, the ride control device 170 is a device that controls vibration of a lift cylinder 26 (a boom 22L and a boom 22R). The ride control device 170 includes a vibration control switching valve 171 and a vibration control part 172 that performs a vibration control operation… 

…In a case where the vibration control switching valve 171 is at the second position, hydraulic oil acts on the vibration control part 172, thereby causing the vibration control part 172 to control vibration of the lift cylinder 26. In a case where the vibration control switching valve 171 is at the first position, hydraulic oil does not act on the vibration control part 172, and therefore vibration control of the lift cylinder 26 by the vibration control part 172 stops.

Fig. 10 shows a blank box designated “172” for the “vibration control part”:


    PNG
    media_image1.png
    635
    485
    media_image1.png
    Greyscale


That is, how the contents of the box 172 interacts with actuator 26 to perform the claimed “vibration control operation” is not understood. The nature of invention suggests an interaction between box 172 and actuator 26 that does not appear to be present in Fig. 10. The state of the prior art 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-2 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a ride control device to perform a vibration control operation to suppress a pressure fluctuation of the hydraulic actuator in accordance with the pressure of the hydraulic oil” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

 	
 	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US 8762001).
 	Regarding Claim 1,
 	A hydraulic system of a work machine, comprising:
 	a hydraulic pump (43, Fig. 5) to discharge hydraulic oil;
 	a first hydraulic device (with 33, 36) to operate in a first operation mode while pressure of the hydraulic oil supplied from the hydraulic oil is equal to or higher than a first pressure threshold;
 	a first oil passage (with 48) which connects the first hydraulic device and the hydraulic pump and via which the hydraulic oil is to be supplied to the first hydraulic device from the hydraulic pump;
 	a second oil passage (with 31) which is connected to the first oil passage and via which the hydraulic oil in the first oil passage is to be discharged;

 	a third oil passage (pilot line between 42 and 34) connected to the pilot port;
 	a first actuator (42) to control an amount of hydraulic oil flowing to the third oil passage;
 	a hydraulic actuator (19); and
 	an operation control valve (47) to control an operation of the hydraulic actuator,
 	wherein the first hydraulic device is a ride control device (with 33, 36) to perform a vibration control operation to suppress a pressure fluctuation of the hydraulic actuator in accordance with the pressure of the hydraulic oil, and 
 	wherein the first actuator is a remote control valve (42) connected to the operation control valve (via common pilot lines to 50 to 47) to control the pressure of the hydraulic oil in accordance with an operation of an operating member (64, Fig. 6).
 	Regarding Claim 2,
 	A work machine comprising a hydraulic system according to claim 1 (Fig. 1 and claim 1 citations above).


s 1 and 2, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harnischfeger et al. (US 2004/0088972).
Regarding Claim 1,
A hydraulic system of a work machine, comprising:
 	a hydraulic pump (Fig. 4, 6 in Fig. 1) to discharge hydraulic oil;
 	a first hydraulic device (with 34 and 10) to operate in a first operation mode while pressure of the hydraulic oil supplied from the hydraulic oil is equal to or higher than a first pressure threshold;
 	a first oil passage (with 20) which connects the first hydraulic device and the hydraulic pump and via which the hydraulic oil is to be supplied to the first hydraulic device from the hydraulic pump;
 	a second oil passage (with 84) which is connected to the first oil passage and via which the hydraulic oil in the first oil passage is to be discharged;
 	a pilot check valve (84) provided in the second oil passage and having a pilot port (with 86) to receive a pilot pressure of hydraulic oil, the pilot pressure being controlled to be a pressure lower than a fourth pressure threshold when an operation mode of the first hydraulic device is changed to the first operation mode, the pilot check valve being closed to stop discharging the hydraulic oil in the first oil passage through the second oil passage while the pilot pressure is lower than the fourth pressure threshold, the pilot valve being opened such that the hydraulic oil in the first oil passage is discharged through the second oil passage while the pilot pressure is higher than or equal to the fourth pressure threshold ([040, 056, 058, 063, 027]);
 	a third oil passage (86) connected to the pilot port;
 	a first actuator (24) to control an amount of hydraulic oil flowing to the third oil passage;
 	a hydraulic actuator (2); and
 	an operation control valve (16) to control an operation of the hydraulic actuator,

 	wherein the first actuator is a remote control valve (24) connected to the operation control valve to control the pressure of the hydraulic oil in accordance with an operation of an operating member (solenoid of 24).
Regarding Claim 2,
A work machine comprising a hydraulic system according to claim 1 (Fig. 5 and claim 1 citations, also ex. [026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saotome teaches elements of the instant invention, including a hydraulic pump, a first oil passage, a second oil passage, a pilot check valve, a third oil passage, a first actuator, a hydraulic actuator, an operation control valve, a ride control device, and a remote control valve in a work machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/F Daniel Lopez/           Primary Examiner, Art Unit 3745